Case: 18-60053      Document: 00514689640         Page: 1    Date Filed: 10/19/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                     United States Court of Appeals

                                    No. 18-60053
                                                                              Fifth Circuit

                                                                            FILED
                                  Summary Calendar                   October 19, 2018
                                                                       Lyle W. Cayce
UNITED STATES OF AMERICA,                                                   Clerk


                                                 Plaintiff-Appellee

v.

IDA MAE SAM,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:17-CR-59-1


Before DENNIS, CLEMENT, and OWEN, Circuit Judges:
PER CURIAM: *
       A jury convicted Ida Mae Sam of assault with a dangerous weapon within
the territorial jurisdiction of the United States, 18 U.S.C. §§ 113(a)(3) & 1153,
and assault resulting in serious bodily injury within the territorial jurisdiction
of the United States, §§ 113(a)(6) & 1153. Sam properly preserved a challenge
to the sufficiency of the evidence of her intent to cause injury. Therefore, this
court’s review is de novo and “highly deferential” to the jury’s verdict. United


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60053      Document: 00514689640     Page: 2   Date Filed: 10/19/2018


                                  No. 18-60053

States v. Gulley, 526 F.3d 809, 816 (5th Cir. 2008). This court evaluates
whether the evidence, viewed in the light most favorable to the verdict and
with all reasonable inferences made in support of the verdict, “allows a rational
fact finder to find every element of the offense beyond a reasonable doubt.” Id.
(internal quotation marks and citation omitted).
      Although Sam properly preserved the issue, she fails to explain it in her
opening brief. By providing only one conclusory sentence, Sam has abandoned
this argument on appeal. Cinel v. Connick, 15 F.3d 1338, 1345 (5th Cir. 1994)
(“A party who inadequately briefs an issue is considered to have abandoned
the claim,” and “[a]n appellant abandons all issues not raised and argued in its
initial brief on appeal.”).
      In any event, after reviewing the evidence in the light most favorable to
the verdict, the evidence is sufficient for a rational fact finder to find that Sam
had the required intent. 18 U.S.C. §§ 113(a), 1153; United States v. Estrada-
Fernandez, 150 F.3d 491, 494 (5th Cir. 1998). Sam does not dispute that she
stabbed Jonique Hickman with a knife; she simply maintains that it was an
accident.   However, the jury could reasonably find, based on Hickman’s
testimony, that Sam intended to cause bodily injury.         Sam got the knife,
engaged in a physical fight with Hickman’s boyfriend, Thomas, and despite
Hickman standing between the two of them, repeatedly swung the knife and
continued to do so after Hickman had been cut and was bleeding. See United
States v. Perez, 897 F.2d 751, 753 (5th Cir. 1990); United States v. Velasco, 855
F.3d 691, 694 (5th Cir. 2017).
      Because the evidence is sufficient to support each assault conviction, the
jury’s verdict is AFFIRMED.




                                        2